NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                   ________________

                                      No. 13-3424
                                   ________________

                                 GARY WILKINSON,
                                               Appellant

                                           v.

                        COMMISSIONER SOCIAL SECURITY

                                   ________________

                      Appeal from the United States District Court
                       for the Western District of Pennsylvania
                        (D.C. Civil Action No. 2-13-cv-00439)
                      District Judge: Honorable Arthur J. Schwab
                                   ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   March 3, 2014

         Before: McKEE, Chief Judge, AMBRO, and JORDAN, Circuit Judges

                                 (Filed: March 5, 2014)

                                   ________________

                                       OPINION
                                   ________________

AMBRO, Circuit Judge

      Gary Wilkinson appeals from the District Court’s order affirming a final decision

of the Commissioner of Social Security denying his request for disability insurance
benefits (“DIB”) and supplemental security income (“SSI”) under the Social Security Act

(the “Act”).

I.     Background

       In April 2010, Wilkinson filed applications for DIB and SSI. He alleged that he

was disabled due to, inter alia, neck, back and knee injuries. In September 2011, the ALJ

issued a decision determining that Wilkinson was not “disabled” within the meaning of

the Act. The Appeals Council denied Wilkinson’s request for review, making the ALJ’s

decision the final decision of the Commissioner. The District Court affirmed the

Commissioner’s decision on the ground that the ALJ’s conclusion was supported by

substantial evidence in the record.

       The focus of Wilkinson’s appeal is the ALJ’s finding with respect to his alleged

postural and manipulative limitations. In June 2010, the state agency physician, Dr. Abu

N. Ali, M.D., completed a residual functional capacity (“RFC”) assessment of

Wilkinson.1 In his RFC report, Dr. Ali found that Wilkinson was limited to a sedentary

RFC, but could make “occasional” postural movements (i.e., climb, balance, stoop, kneel,

crouch, and crawl). Dr. Ali found that Wilkinson was limited in reaching in any direction

with his left upper extremity, but was otherwise free from manipulative limitations.

Various other medical evidence in the record contradicted Dr. Ali’s conclusions that

Wilkinson was subject to some postural and manipulative limitations. For example,

treatment reports by Dr. Gopinath Rajupet noted that Wilkinson had good strength in the


1
  An individual’s residual functional capacity is the most he can do despite limitations
from his impairments. 20 C.F.R. §§ 404.1545, 416.945.
                                             2
legs and arms, deep tendon reflexes that were bilaterally symmetrical and equal, intact

hand grip, and no objective sensory or motor loss. Additionally, Wilkinson himself

acknowledged that he could prepare simple meals, complete light household chores, drive

for short distances, and play computer and video games.

       After considering all the evidence, the ALJ found that Wilkinson had the RFC to

perform sedentary work that allowed him “to lift up to 10 pounds occasionally and less

than 10 pounds frequently” as well as to “sit and stand alternatively at will.” A.R. 13.

The ALJ noted that, in making this finding, she had “considered all symptoms and the

extent to which these symptoms [could] reasonably be accepted as consistent with the

objective medical evidence and other evidence” in addition to “opinion evidence.” Id.

The ALJ further stated that she had “evaluated and considered the opinions of State

agency medical consultant, Dr. Ali, M.D., . . . and given them significant weight in

conjunction with other relevant evidence in rendering this decision.” Id. The ALJ agreed

with Dr. Ali’s conclusion that Wilkinson was “capable of sedentary exertion.” A.R. 15.

The ALJ’s RFC, however, did not acknowledge that Wilkinson was subject to any

postural or manipulative limitations.

       Wilkinson argues on appeal that his case requires a remand because the ALJ

accorded Dr. Ali’s opinion “significant weight” yet did not adopt the portion of Dr. Ali’s

opinion finding that Wilkinson had occasional postural and manipulative limitations.

II.    Discussion

       We uphold the ALJ’s findings so long as they are supported by substantial

evidence. Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). Substantial

                                             3
evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Id. (quoting Reefer v. Barnhart, 326 F.3d 376, 379 (3d Cir.

2003)). It is “more than a mere scintilla but may be somewhat less than a preponderance

of the evidence.” Id. (quoting Ginsburg v. Richardson, 436 F.2d 1146, 1148 (3d Cir.

1971)).

       To determine whether a claimant is disabled under the Act, an ALJ completes a

five-step evaluation, considering in sequence whether the claimant: (1) is working at a

substantial gainful activity; (2) has a severe impairment; (3) has an impairment that meets

or equals the requirements of a listed impairment; (4) can perform his previous work; and

if not, (5) whether the claimant is capable of performing other work. See 20 C.F.R.

§§ 404.1520, 416.920; see also Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003). This

case deals with step five of the evaluation process, which requires the ALJ to determine

whether the claimant can perform other work in the national economy. The ALJ satisfies

her burden of production at this step when she identifies at least one occupation with a

significant number of jobs in the national economy that the claimant can perform. 20

C.F.R. §§ 404.1566(b), 416.966(b). She found that Wilkinson had the RFC to perform

sedentary work, but did not expressly identify that he was subject to any postural or

manipulative limitations. Relying on this RFC, a vocational expert (“VE”) testified that

Wilkinson would be able to perform as an order clerk, surveillance system monitor, or

ticket checker, and the ALJ ultimately concluded that because Wilkinson was “capable of

making a successful adjustment to other work that exists in significant numbers in the

national economy,” he was not disabled. A.R. 17-18.

                                             4
       Wilkinson argues that the ALJ presented the VE with a defective hypothetical

RFC that was devoid of postural or manipulative limitations and that, as a result, he was

wrongly classified as not disabled. Specifically, Wilkinson contends that because the

ALJ gave Dr. Ali’s opinion “significant” weight, she could not decline to adopt any of

Dr. Ali’s particular findings without an explanation. As an initial matter, no rule or

regulation compels an ALJ to incorporate into an RFC every finding made by a medical

source simply because the ALJ gives the source’s opinion as a whole “significant”

weight. On the contrary, the controlling regulations are clear that the RFC finding is a

determination expressly reserved to the Commissioner. See 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2), 404.1546(c), 416.946(c). Additionally, as the District Court persuasively

explained, the ALJ relied on multiple sources in reaching her conclusion, and specifically

noted that she gave Dr. Ali’s opinions “significant weight in conjunction with other

relevant evidence.” A.R. 15 (emphasis added). To support her RFC, the ALJ cited to

other record evidence that was inconsistent with Dr. Ali’s finding of postural limitations,

including medical reports that Wilkinson was doing well, had good leg and arm strength,

and Wilkinson’s own record of his daily activities. Id. at 14-16. The ALJ was not

required to adopt all of Dr. Ali’s opinion solely because she found the opinion as a whole

persuasive and, as the District Court correctly noted, it is not our role to “re-weigh the

evidence of record and substitute [our] judgment as to whether [Wilkinson] is disabled

under the Act for that of the ALJ.” Op. at 7-8; see also Monsour Med. Ctr. v. Heckler,

806 F.2d 1185, 1190-91 (3d Cir. 1986).



                                              5
       Wilkinson next contends that the ALJ’s failure to acknowledge his alleged

postural and manipulative limitations is particularly important in light of Social Security

Ruling 96-9p (“SSR 96-9p”), which explains that postural and manipulative limitations

may erode the sedentary occupational base. See SSR 96-9p, 1996 WL 374185 (July 2,

1996). Nothing in SSR 96-9p, however, is contrary to the ALJ’s conclusion that

Wilkinson is capable of performing sedentary work. For example, while that Ruling

states that “[a] complete inability to stoop would significantly erode the unskilled

sedentary occupational base,” it goes on to note that “restriction to occasional stooping

should, by itself, only minimally erode the unskilled occupational base of sedentary

work.” Id. Here Dr. Ali found that Wilkinson could occasionally stoop, and so any

erosion of his occupational base is minimal.

       Wilkinson’s argument that SSR 96-9p states that reaching limitations can erode

the sedentary occupational base is similarly unsupported by the text of the ruling. SSR

96-9p makes no mention of the effect of reaching limitations on the occupational base;

what the ruling says is that “[a]ny significant manipulative limitation of an individual’s

ability to handle and work with small objects with both hands will result in a significant

erosion of the unskilled sedentary occupational base.” Id. (emphasis in original). While

Dr. Ali found that Wilkinson had limited reaching ability with his left upper extremity, he

identified no limitations as to Wilkinson’s ability to reach with his right upper extremity,

or his ability to handle, finger or feel objects with either upper extremity, and so SSR 96-

9p does not apply.



                                               6
       Finally, we have examined the numerous cases Wilkinson cites in support of his

position and conclude that they are not on point. In this context, we affirm.




                                             7